 


109 HR 88 IH: To direct the Director of the Federal Emergency Management Agency to designate New Jersey Task Force 1 as part of the National Urban Search and Rescue System.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 88 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Director of the Federal Emergency Management Agency to designate New Jersey Task Force 1 as part of the National Urban Search and Rescue System. 
 
 
1.Addition of team to National Urban Search and Rescue System 
(a)FindingsCongress finds the following: 
(1)The terrorist attacks of September 11, 2001, demonstrated the importance of enhancing national domestic terrorism preparedness. 
(2)26 of the 28 urban search and rescue teams included in the National Urban Search and Rescue System of the Federal Emergency Management Agency were called into action in the wake of the events of September 11th. 
(3)Highly-qualified, urban search and rescue teams not included in the National Urban Search and Rescue System were the first teams in New York City on September 11th. 
(4)The continuing threat of a possible domestic terrorist attack remains an important mission for which the Nation must prepare to respond. 
(5)Part of that response should be to increase the number of urban search and rescue teams included in National Urban Search and Rescue System. 
(b)Addition of New Jersey Task Force 1The Director of the Federal Emergency Management Agency shall designate New Jersey Task Force 1 as part of the National Urban Search and Rescue System. 
 
